

Exhibit 10.14

        Date=Grant Date    


TO:        <@Name@>


FROM:    Alan S. Armstrong


SUBJECT:    2015 Leveraged Performance-Based Restricted Stock Unit Award


You have been selected to receive a leveraged performance-based restricted stock
unit award to be paid if the Company exceeds the Threshold goal for Total
Shareholder Return, as established by the Committee, over the Performance
Period. This award is subject to the terms and conditions of The Williams
Companies, Inc. 2007 Incentive Plan, as amended and restated from time to time,
and the 2015 Leveraged Performance-Based Restricted Stock Unit Agreement (the
“Agreement”).


This award is granted to you in recognition of your role as an employee whose
responsibilities and performance are critical to the attainment of long-term
goals. This award and similar awards are made on a selective basis and are,
therefore, to be kept confidential.


Subject to all of the terms of the Agreement, you will become entitled to
payment of one-third of the award if you are an active employee of the Company
on January 1, 2018, and if performance measures are certified for the
Performance Period. An additional one-third of the award will vest on each of
January 1, 2019 and January 1, 2020, generally subject to your continued
employment through each such vesting date. The adjustment and termination
provisions associated with this award are included in the Agreement.


If you have any questions about this award, you may contact Scott Graybill at
918-573-2603.




















--------------------------------------------------------------------------------



Exhibit 10.14













2015 LEVERAGED PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT




THIS 2015 LEVERAGED PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”), which contains the terms and conditions for the Restricted Stock
Units (“Restricted Stock Units” or “RSUs”) referred to in the 2015 Leveraged
Performance-Based Restricted Stock Unit Award Letter delivered in hard copy or
electronically to the Participant (“2015 Award Letter”), is by and between THE
WILLIAMS COMPANIES, INC., a Delaware corporation (the “Company”), and the
individual identified on the last page hereof (the “Participant”).


1.    Grant of RSUs. Subject to the terms and conditions of The Williams
Companies, Inc. 2007 Incentive Plan, as amended and restated from time to time
(the “Plan”), this Agreement, and the 2015 Award Letter, the Company hereby
grants to the Participant an award (the “Award) of <@Num+C@> RSUs effective
<@GrDt+C@> (the “Effective Date”) with a target value of [INSERT TARGET VALUE]
(the “Target Value”). The Award, which is subject to adjustment under the terms
of this Agreement, gives the Participant the opportunity to earn the right to
receive the number of shares of the Common Stock of the Company equal to the
number of RSUs shown in the prior sentence if the Target goal, as established by
the Committee, is achieved by the Company over the Performance Period. These
shares, together with any other shares that are payable under this Agreement,
are referred to in this Agreement as “Shares.” Until the Participant both
becomes vested in the Shares under the terms of Paragraph 5 and is paid such
Shares under the terms of Paragraph 6, the Participant shall have no rights as a
stockholder of the Company with respect to the Shares; provided, however, that
the Participant shall have the right to earn Dividend Equivalents with respect
to the RSUs awarded under this Agreement in accordance with Subparagraph 5(i)
below.






--------------------------------------------------------------------------------



Exhibit 10.14

2.    Incorporation of Plan and Acceptance of Documents. The Plan is hereby
incorporated herein by reference, and all capitalized terms used herein which
are not defined in this Agreement shall have the meaning set forth in the Plan.
The Participant acknowledges that he or she has received a copy of, or has
online access to, the Plan, and hereby automatically accepts the RSUs subject to
all the terms and provisions of the Plan and this Agreement. The Participant
hereby further agrees that he or she has received a copy of, or has online
access to, the Plan prospectus, as updated from time to time, and hereby
acknowledges his or her automatic acceptance and receipt of such prospectus
electronically.


3.    Committee Decisions and Interpretations; Committee Discretion. The
Participant hereby agrees to accept as binding, conclusive and final all
actions, decisions and/or interpretations of the Committee, its delegates, or
agents, upon any questions or other matters arising under the Plan or this
Agreement.


4.    Performance Measures; Number of Shares Payable to the Participant.


(a)    Performance measures established by the Committee shall be based on
targeted levels of both absolute and relative Total Shareholder Return. The
Committee establishes (i) “Threshold” and “Target” goals for Total Shareholder
Return (both for absolute and relative Total Shareholder Return) during the
Performance Period. At the Threshold goal, the designated number of Shares that
may be received is 50% of the Target Number of Shares. If Total Shareholder
Return equals or exceeds the median Total Shareholder Return for the comparator
group of companies selected by the Committee (the “Comparator Group”), the
number of Shares that may be received increases by 25% of the Target Number of
Shares for each 1% above the Threshold Goal of 7% annualized Total Shareholder
Return and 50% of the Target Number of Shares for each 1% above 12% annualized
Total Shareholder Return subject to the limits described in Subparagraph 4(c).
If Total Shareholder Return is less than the median Total Shareholder Return for
the the “Comparator Group”, the number of Shares that may be received increases
by only 10% of the Target Number of Shares for each 1% above the Threshold Goal
subject to the limits described in Subparagraph 4(c). The RSU awards are more
fully described in Subparagraphs 4(b) through 4(c) below. The number of Shares
that may be received by the Participant if the Target goal is reached is equal
to the number of RSUs set forth in Paragraph 1 above.


(b)    The RSUs awarded to Participant and subject to this Agreement as
reflected in Paragraph 1 above represent Participant’s opportunity to earn the
right to payment of an equal number of Shares (“Target Number of Shares”) upon
(i) certification by the Committee that 100% of the Target goal for Total
Shareholder Return for the




--------------------------------------------------------------------------------



Exhibit 10.14

Performance Period has been met and (ii) satisfaction of all the other
conditions set forth in Paragraph 5 below.


(c)    Subject to satisfaction of all conditions set forth in Paragraph 5 below,
the actual number of Shares earned by and payable to Participant upon
certification of Total Shareholder Return results and satisfaction of all
conditions set forth in Paragraph 5 below will be determined on a continuum
ranging from 0% to a number of Shares that does not exceed either 8 times the
Target Value in U.S. dollars (based on the fair market value of the Shares at
the end of the Performance Period) or 5 times the Target Number of Shares
depending on the level of Total Shareholder Return certified by the Committee at
the end of the Performance Period.


5.     Vesting; Legally Binding Rights.


(a)    Notwithstanding any other provision of this Agreement, (i) a Participant
shall not be entitled to any payment of Shares under this Agreement unless and
until such Participant obtains a legally binding right to such Shares and
satisfies applicable vesting conditions for such payment and (ii) a Participant
shall not be entitled to payment of any Dividend Equivalents unless and until
such Participant obtains a legally binding right to, and satisfies applicable
vesting conditions for payment of, the underlying Shares on which such Dividend
Equivalents are payable.


(b)    Except as otherwise provided in Subparagraphs 5(c) – 5(h) below, the
Participant shall vest in Shares in one-third increments on January 1, 2018,
January 1, 2019, and January 1, 2020 (each, a “Maturity Date”) under this
Agreement only if both of the following conditions are fully satisfied:


(i)    The Participant remains an active employee of the Company or any of its
Affiliates on the applicable Maturity Date; and


(ii)    The Committee certifies that the Company has met Total Shareholder
Return targets above the Threshold goal as defined by the Committee for the
three-year performance period beginning on October 25, 2014 (the “Performance
Period”). Certification, if any, by the Committee for the




--------------------------------------------------------------------------------



Exhibit 10.14

Performance Period shall be made at the end of the Performance Period or as soon
thereafter as is administratively practicable.


(c)    If a Participant dies or becomes Disabled (as defined below) during the
Performance Period while an active employee of the Company or any of its
Affiliates, at but not prior to the end of the Performance Period, and only to
the extent and at the time that the Committee certifies that the performance
measures for the Performance Period are satisfied under Subparagraph 5(b)(ii)
above, upon such certification, the Participant shall vest in that number of
Shares the Participant might otherwise have received for the Performance Period
in accordance with Paragraph 4 above prorated to reflect that portion of the
Performance Period prior to such Participant’s ceasing being an active employee
of the Company and its Affiliates. The pro rata number of Shares in which the
Participant may become vested in such case shall equal that number determined by
multiplying (i) the number of Shares the Participant might otherwise have
received for the Performance Period in accordance with Paragraph 4 above times
(ii) a fraction, the numerator of which is the number of full and partial months
in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the date the Participant ceases being
an active employee of the Company and its Affiliates, and the denominator of
which is the total number of full and partial months in the period that begins
the month following the month that contains the Effective Date and ends on (and
includes) the end of the Performance Period.


(d)    If a Participant dies or becomes Disabled (as defined below) after the
end of the Performance Period and prior to the end of the 24-month period
beginning on January 1, 2018 (the “Holding Period”) while an active employee of
the Company or any of its Affiliates, and only to the extent that the Committee
certifies that the performance measures for the Performance Period are satisfied
under Subparagraph 5(b)(ii) above, the Participant shall immediately vest in any
remaining unvested Shares the Participant would otherwise have received for the
Performance Period in accordance with Paragraph 4 above.


(e)    If a Participant qualifies for Retirement, is terminated without Cause or
voluntarily terminates for Good Reason during the Performance Period, and only
to the extent and at the time that the Committee certifies that the performance
measures for the Performance Period are satisfied under Subparagraph 5(b)(ii)
above,




--------------------------------------------------------------------------------



Exhibit 10.14

upon such certification, the Participant shall vest in that number of Shares the
Participant might otherwise have received for the Performance Period in
accordance with Paragraph 4 above prorated to reflect that portion of the
Performance Period prior to such Participant’s ceasing to be an active employee
of the Company and its Affiliates. The pro rata number of Shares in which the
Participant may become vested in such case shall equal that number determined by
multiplying (i) the number of Shares the Participant might otherwise have
received for the Performance Period in accordance with Paragraph 4 above times
(ii) a fraction, the numerator of which is the number of full and partial months
in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the date the Participant ceases being
an active employee of the Company and its Affiliates, and the denominator of
which is the total number of full and partial months in the period that begins
the month following the month that contains the Effective Date and ends on (and
includes) the end of the Performance Period. Shares that vest in accordance with
this Subparagraph 5(e) will be paid out in one-third increments on the Maturity
Dates described in Subparagraph 5(b).


(f)    If a Participant qualifies for Retirement, is terminated without Cause or
voluntarily terminates for Good Reason during the Holding Period, and only to
the extent and at the time that the Committee certifies that the performance
measures for the Performance Period are satisfied under Subparagraph 5(b)(ii)
above, upon such certification, the Participant shall vest in that number of
Shares the Participant might otherwise have received for the Performance Period
in accordance with Paragraph 4 above. Shares that vest in accordance with this
Subparagraph 5(f) will be paid out in one-third increments on the Maturity Dates
described in Subparagraph 5(b).


(g)    As used in this Agreement, the terms “Disabled,” “qualify for
Retirement,” “Separation from Service” “Affiliate”, “Cause”, and “Good Reason”
shall have the following respective meanings:


(i)    A Participant shall be considered Disabled if such Participant (A) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) is, by reason of any medically determinable




--------------------------------------------------------------------------------



Exhibit 10.14

physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Participant’s
employer. Notwithstanding the forgoing, all determinations of whether a
Participant is Disabled shall be made in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and guidance thereunder.


(ii)    A Participant “qualifies for Retirement” only if such Participant
experiences a Separation from Service (as defined in (iii) below) after
attaining age fifty-five (55) and completing at least three (3) years of service
with the Company or any of its Affiliates.


(iii)     “Separation from Service” means a Participant’s termination or deemed
termination from employment with the Company and its Affiliates (as defined in
(iv) below). For purposes of determining whether a Separation from Service has
occurred, the employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months or, if longer, so
long as the Participant retains a right to reemployment with his or her employer
under an applicable statute or by contract. For this purpose, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for his or her
employer. If the period of leave exceeds six (6) months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship will be deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
if a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, and such impairment
causes the Participant to be unable to perform the duties of the Participant’s
position of employment or any substantially similar position of employment, a
twenty-nine (29) month period of absence shall be substituted for such six (6)
month period. For purposes of this Agreement, a Separation from Service occurs
at the date as of which the facts and circumstances indicate either that,




--------------------------------------------------------------------------------



Exhibit 10.14

after such date: (A) the Participant and the Company reasonably anticipate the
Participant will perform no further services for the Company and its Affiliates
(whether as an employee or an independent contractor) or (B) that the level of
bona fide services the Participant will perform for the Company and its
Affiliates (whether as an employee or independent contractor) will permanently
decrease to no more than twenty (20%) of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period or, if the
Participant has been providing services to the Company and its Affiliates for
less than thirty-six (36) months, the full period over which the Participant has
rendered services, whether as an employee or independent contractor. The
determination of whether a Separation from Service has occurred shall be
governed by the provisions of Treasury Regulation § 1.409A-1, as amended, taking
into account the objective facts and circumstances with respect to the level of
bona fide services performed by the Participant after a certain date.


(iv)     As used in this Agreement, “Affiliate” means all persons with whom the
Company would be considered a single employer under Section 414(b) of the Code,
and all persons with whom such person would be considered a single employer
under Section 414(c) of the Code.


(v)    For purposes of Subparagraphs 5(e) and 5(f), “Cause” means unless
otherwise defined in an individual employment, change in control, or other
severance agreement, the occurrence of any one or more of the following, as
determined in the good faith and reasonable judgment of the Committee:


(A)willful failure by a Participant to substantially perform his or her duties,
other than any such failure resulting from a Disability; or


(B)Participant’s conviction of or plea of nolo contendere to a crime involving
fraud, dishonesty or any other act constituting a felony involving moral
turpitude or causing material harm, financial or otherwise, to the Company or an
Affiliate; or






--------------------------------------------------------------------------------



Exhibit 10.14

(C)Participant’s willful or reckless material misconduct in the performance of
his duties which results in an adverse effect on the Company or an Affiliate; or


(D)Participant’s willful or reckless violation or disregard of the code of
business conduct or other published policy of the Company or an Affiliate; or


(E)Participant’s habitual or gross neglect of duties.


(vi)    For purposes of Subparagraph 5(h), “Cause” means, from and after
occurrence of a Change in Control, unless otherwise defined in an individual
employment, change in control, or other severance agreement, the occurrence of
any one or more of the following, as determined in the good faith and reasonable
judgment of the Committee:


(A)willful failure by a Participant to substantially perform his or her duties
(as they existed immediately prior to a Change in Control), other than any such
failure resulting from a Disability; or


(B)Participant’s conviction of or plea of nolo contendere to a crime involving
fraud, dishonesty or any other act constituting a felony involving moral
turpitude or causing material harm, financial or otherwise, to the Company or an
Affiliate; or


(C)Participant’s willful or reckless material misconduct in the performance of
his duties which results in an adverse effect on the Company or an Affiliate; or


(D)Participant’s willful or reckless violation or disregard of the code of
business conduct or other published policy of the Company or an Affiliate; or


(E)Participant’s habitual or gross neglect of duties.






--------------------------------------------------------------------------------



Exhibit 10.14

(vii)     For purposes of Subparagraphs 5(e) and 5(f), “Good Reason” means,
unless otherwise defined in an individual employment, change in control or other
severance agreement, the occurrence without a Grantee’s prior written consent,
of any one or more of the following:


(A)a material adverse reduction in the nature or scope of the Participant’s
duties; or


(B)a significant reduction in the authority and responsibility assigned to the
Participant; or


(C)any material reduction in or failure to pay Participant’s base salary; or


(D)a material reduction of Participant’s aggregate compensation and/or aggregate
benefits, unless such reduction is part of a policy applicable to peer employees
of the Company, its Affiliates and of any successor entity; or


(E)a requirement by the Company or an Affiliate that the Participant’s principal
duties be performed at a location more than fifty (50) miles from the location
where the Participant was employed immediately preceding such requirement,
without the Participant’s consent (except for travel reasonably required in the
performance of the Participant’s duties); provided such new location is farther
from Participant’s residence than the prior location.


Notwithstanding anything in this Agreement to the contrary, no act or omission
shall constitute grounds for “Good Reason”:


(A)Unless, at least 30 days prior to his termination, Participant gives a
written notice to the Company or the Affiliate that employs Participant of his
intent to terminate his employment for Good Reason which describes the alleged
act or omission giving rise to Good Reason;






--------------------------------------------------------------------------------



Exhibit 10.14

(B)Unless such notice is given within 90 days of Participant’s first actual
knowledge of such act or omission; and


(C)Unless the Company or the Affiliate that employs Participant fails to cure
such act or omission within the 30-day period after receiving such notice.


Further, no act or omission shall be “Good Reason” if Grantee has consented in
writing to such act or omission.


(viii)     For purposes of Subparagraph 5(h), “Good Reason” means, unless
otherwise defined in an individual employment, change in control or other
severance agreement, the occurrence, upon or within two years following a Change
in Control and without a Grantee’s prior written consent, of any one or more of
the following:


(A)a material adverse reduction in the nature or scope of the Participant’s
duties from the most significant of those assigned at any time in the 90-day
period prior to a Change in Control; or


(B)a significant reduction in the authority and responsibility assigned to the
Participant; or


(C)any material reduction in or failure to pay Participant’s base salary; or


(D)a material reduction of Participant’s aggregate compensation and/or aggregate
benefits from the amounts and/or levels in effect on the Change in Control Date,
unless such reduction is part of a policy applicable to peer employees of the
Company, its Affiliates and of any successor entity; or


(E)a requirement by the Company or an Affiliate that the Participant’s principal
duties be performed at a location more than fifty (50) miles from the location
where the Participant was employed immediately preceding the Change in Control,
without the




--------------------------------------------------------------------------------



Exhibit 10.14

Participant’s consent (except for travel reasonably required in the performance
of the Participant’s duties); provided such new location is farther from
Participant’s residence than the prior location.


Notwithstanding anything in this Agreement to the contrary, no act or omission
shall constitute grounds for “Good Reason”:


(A) Unless, at least 30 days prior to his termination, Participant gives a
written notice to the Company or the Affiliate that employs Participant of his
intent to terminate his employment for Good Reason which describes the alleged
act or omission giving rise to Good Reason;


(B)Unless such notice is given within 90 days of Participant’s first actual
knowledge of such act or omission; and


(C)Unless the Company or the Affiliate that employs Participant fails to cure
such act or omission within the 30 day period after receiving such notice.


Further, no act or omission shall be “Good Reason” if Grantee has consented in
writing to such act or omission.
 
(h)    Upon a Change in Control, the Leveraged Performance-Based RSUs will be
converted to Time-Based RSUs. The number of Time-Based RSUs will be calculated
as described in Paragraph 4 above based on the greater of the Target Number of
Shares or actual total shareholder return at the time of such Change in Control
as determined in the sole discretion of the Committee. Such RSUs will vest and
be paid upon the earlier of the end of the Performance Period or a Separation
from Service by reason of qualifying for Retirement, termination without Cause,
or voluntarily termination for Good Reason within the two-year period following
a Change in Control.










--------------------------------------------------------------------------------



Exhibit 10.14

(i)If the Participant becomes entitled to payment of any Shares under this
Agreement, the Participant shall also be entitled to receipt of Dividend
Equivalents with respect to such Shares in an amount equal to the amount of
dividends, if any, that would have been payable on such Shares if such Shares
had been issued and outstanding from the Effective Date through the payment date
of the Shares. Dividend Equivalents shall remain assets of the Company until
paid hereunder and may, in the discretion of the Committee, be paid in either
cash or Shares. If Dividend Equivalents are paid in Shares, the number of Shares
so payable will equal the total amount of Dividend Equivalents payable, if any,
divided by the Fair Market Value of a Share on the payment date. No fractional
Shares shall be issued.


6.    Payment of Shares and Dividend Equivalents.


(a)
(i) The payment date for all Shares and Dividend Equivalents in which a
Participant becomes vested on account of a Separation from Service for any
reason other than death and for which a payment will be made on account of such
Separation from Service and prior to the applicable Maturity Date above shall be
the thirtieth (30th) day after such Participant’s Separation from Service,
provided that if the Participant was a “key employee” within the meaning of
Section 409A(a)(B)(i) of the Code immediately prior to his or her Separation
from Service, payment shall not be made sooner than six (6) months following the
date of such Separation from Service.



(ii) For purposes of this Subparagraph 6(a), “key employee” means an employee
designated on an annual basis by the Company as of December 31 (the “Key
Employee Designation Date”) as an employee meeting the requirements of Section
416(i) of the Code utilizing the definition of compensation under Treasury
Regulation § 1.415(c)-2(d)(2). A Participant designated as a “key employee”
shall be a “key employee” for the entire twelve (12) month period beginning on
April 1 following the Key Employee Designation Date.


(b)    The payment date for all Shares and Dividend Equivalents in which the
Participant becomes vested pursuant to Paragraph 5 above, other than as
described in Subparagraph 6(a)(i) (as to which the payment date is determined in
accordance with Subparagraph 6(a) above), shall be the calendar year containing
the applicable




--------------------------------------------------------------------------------



Exhibit 10.14

Maturity Date or date upon which the Shares otherwise vest. Shares and Dividend
Equivalents that vest in accordance with Subparagraphs 5(e) and 5(f) will be
paid in the calendar year containing the applicable Maturity Date even though
such Shares may vest prior to the applicable Maturity Date.


(c)    Upon conversion of RSUs into Shares under this Agreement, such RSUs shall
be cancelled. Shares that become payable under this Agreement will be paid by
the Company by delivery to the Participant, or the Participant’s beneficiary or
legal representative, of one or more certificates (or other indicia of
ownership) representing Shares of Williams Common Stock equal in number to the
number of Shares otherwise payable under this Agreement less the number of
Shares having a Fair Market Value, as of the date the withholding tax obligation
arises, equal to the minimum statutory withholding requirements. Notwithstanding
the foregoing, to the extent permitted by Section 409A of the Code and the
guidance thereunder, if federal employment taxes become due upon the
Participant’s becoming entitled to payment of Shares, the number of Shares
necessary to cover minimum statutory withholding requirements may, in the
Company’s discretion, be used to satisfy such requirements upon such
entitlement.


7.    Other Provisions.


(a)    The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.


(b)    The Participant agrees and understands that, subject to the limit
expressed in clause (iii) of the following sentence, stock certificates (or
other indicia of ownership) issued may be held as collateral for monies he/she
owes to Company or any of its Affiliates, including but not limited to personal
loan(s), Company credit card debt, relocation repayment obligations or benefits
from any plan that provides for pre-paid educational assistance. In addition,
the Company may accelerate the time or schedule of a payment of vested Shares
and/or deduct from any payment of




--------------------------------------------------------------------------------



Exhibit 10.14

Shares to the Participant under this Agreement, or to his or her beneficiaries
in the case of the Participant’s death, that number of Shares having a Fair
Market Value at the date of such deduction to the amount of such debt as
satisfaction of any such debt, provided that (i) such debt is incurred in the
ordinary course of the employment relationship between the Company or any of its
Affiliates and the Participant, (ii) the aggregate amount of any such
debt-related collateral held or deduction made in any taxable year of the
Company with respect to the Participant does not exceed $5,000, and (iii) the
deduction of Shares is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.


(c)    Except as provided in Subparagraphs 5(c) through 5(g) above, in the event
that the Participant’s employment with the Company or any of its Affiliates
terminates prior to the Maturity Date, RSUs subject to this Agreement and any
right to Shares issuable hereunder shall be forfeited.


(d)    The Participant acknowledges that this Award and similar awards are made
on a selective basis and are, therefore, to be kept confidential.


(e)    RSUs, Shares and the Participant’s interest in RSUs and Shares, may not
be sold, assigned, transferred, pledged or otherwise disposed of or encumbered
at any time prior to both (i) the Participant’s becoming vested in Shares and
(ii) payment of Shares under this Agreement.


(f)    If the Participant at any time forfeits any or all of the RSUs pursuant
to this Agreement, the Participant agrees that all of the Participant’s rights
to and interest in such RSUs and in Shares issuable thereunder shall terminate
upon forfeiture without payment of consideration.


(g)    The Committee shall determine whether an event has occurred resulting in
the forfeiture of the RSUs and any Shares issuable thereunder in accordance with
this Agreement and all determinations of the Committee shall be final and
conclusive.


(h)    With respect to the right to receive payment of Shares under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.






--------------------------------------------------------------------------------



Exhibit 10.14

(i)    The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.


(j)    The parties to this Agreement intend that this Agreement meet the
requirements of Section 409A of the Code and recognize that it may be necessary
to modify this Agreement and/or the Plan to reflect guidance under Section 409A
of the Code issued by the Internal Revenue Service. Participant agrees that the
Committee shall have sole discretion in determining (i) whether any such
modification is desirable or appropriate and (ii) the terms of any such
modification.


(k)    The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Committee, its delegates or agents.


(l)    Nothing in this Agreement or the Plan shall interfere with or limit in
any way the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time, nor confer upon the Participant the right to
continue in the employ of the Company and/or Affiliate.
(m)    The Participant hereby acknowledges that nothing in this Agreement shall
be construed as requiring the Committee to allow a Domestic Relations Order with
respect to this Award.
8.    Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices shall become effective upon their receipt by the Company if
delivered in the foregoing manner. To direct the sale of any Shares issued under
this Agreement, contact Fidelity at http://netbenefits.fidelity.com or by
telephone at 800-544-9354.


9.    Forfeiture and Clawback. Notwithstanding any other provision of the Plan
or this Agreement to the contrary, by accepting the Award represented by this
Agreement, the Participant acknowledges that any incentive-based compensation
paid to the Participant hereunder may be subject to recovery by the Company
under any clawback policy that the Company may adopt from time to time,
including without limitation any policy that the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Shares may be listed. The Participant further agrees to promptly
return any




--------------------------------------------------------------------------------



Exhibit 10.14

such incentive-based compensation which the Company determines it is required to
recover from the Participant under any such clawback policy.


10.    Tax Consultation. You understand you will incur tax consequences as a
result of acquisition or disposition of the Shares. You agree to consult with
any tax consultants you think advisable in connection with the acquisition of
the Shares and acknowledge that you are not relying, and will not rely, on the
Company for any tax advice.






THE WILLIAMS COMPANIES, INC.




By:_________________________
Alan S. Armstrong
President and CEO


Participant: <@Name
SSN: <@SSN


